Citation Nr: 1702246	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-34 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation for degenerative arthritis of the spine (residual of fracture) (previously rated as residuals, compression fracture, T6-7) in excess of 20 percent, prior to September 22, 2016, and in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 50 percent for mood disability with major depression (associated with residuals, compression fracture T6-7).

3.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The rating decision granted service connection for mood disorder with major depression, evaluated as 30 percent disabling from July 7, 2008.  The rating decision confirmed and continued a 20 percent evaluation for residuals, compression fracture, T6-7.  It also denied service connection for bulging disc, L5-S1.  In a July 2010 decision, a Decision Review Officer increased the rating for the mood disorder to 50 percent, effective July 7, 2008.  

In February 2013, the Board found that the issue of entitlement to a TDIU was also on appeal, and remanded all four issues for additional development.  

An August 2016 rating decision granted service connection for a low back disability claimed as bulging disc (L5-S1) and informed the Veteran that a separate evaluation for his low back (L5-S1) was not warranted as it would constitute pyramiding.  The rating decision recharacterized the Veteran's service-connected spine disability as degenerative arthritis of the spine (residual of fracture) (previously rated as residuals, compression fracture, T6-7).  The rating decision confirmed and continued the 20 percent evaluation.  

An October 2016 rating decision decreased the Veteran's spine disability to 10 percent, effective September 22, 2016.  The rating decision observed that this decision would have no effect on the Veteran's VA compensation.  The Board points out that the very nature of staged disability ratings requires rating officials to consider the full extent of the Veteran's disability as established by the totality of the evidence existing in the record and to determine whether, from one separate and distinct period of time to another, any worsening of the condition or improvement is reflected in the record that would necessitate a greater or lesser award of disability compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the issue on appeal is as noted on the title page and does not include whether the October 2016 rating decision constituted a reduction.

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Turning to the Veteran's service-connected degenerative arthritis of the spine, the Board observes that April 2015 and September 2016 VA spine Disability Benefits Questionnaires (DBQs) fail to provide passive range of motion findings.  The DBQs therefore fail to satisfy 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

With regard to the Veteran's service-connected mood disability with major depression, the Board observes that the most recent VA Mental Disorders DBQ, dated in March 2015, provides a sole diagnosis of major depression, moderate.  The DBQ relates that the Veteran's treating VA psychiatrist stated that the Veteran's diagnosis was bipolar disorder but did not cite sufficient evidence in any of her notes to substantiate this diagnosis.    

However, a review of the Veteran's subsequent VA outpatient treatment records reveals that repeated diagnoses of bipolar disorder continue after the March 2015 DBQ.  The Board finds that these repeated diagnoses are relevant, as they were made by the Veteran's treating physician.  Moreover, the Board finds it significant that the March 2015 DBQ offers no explanation as to how the Veteran's VA treatment reports are insufficient to support the diagnosis of bipolar disorder.  

The Veteran's VA outpatient treatment records also include an April 2016 depression screen that resulted in a score of zero, which was described as a negative screen for depression.  This score suggests that the Veteran's service-connected mood disorder with major depression is asymptomatic.  Similarly, a March 2015 VA treatment report provides a pertinent diagnosis of anxiety disorder, in remission.  

The foregoing medical records reflect that an additional VA examination is required to clarify the Veteran's actual psychiatric diagnosis or diagnoses, as well as his actual psychiatric symptoms.  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A March 2013 VA outpatient treatment report relates that the Veteran was considered unemployable due to the severity of his psychiatric problems.  The VA examiner should address this finding, along with private medical opinions that the Veteran is unemployable due to his psychiatric disability. 

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the current severity of his degenerative arthritis of the spine (residual of fracture) (previously rated as residuals, compression fracture, T6-7).  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the disability.  The appropriate DBQ should be filled out for this purpose, if possible.  The examiner should also comment on the functional impairment or limitations imposed by the service-connected back disability.

The examiner must test the ranges of motion in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.
 
2.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected mood disability with major depression.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the disability.  The appropriate DBQ should be filled out for this purpose, if possible.  The examiner should also comment on the functional impairment or limitations imposed by the service-connected psychiatric disability.

The examiner should consider, and discuss as necessary, the Veteran's outpatient VA treatment records in order to clarify the Veteran's current psychiatric diagnosis or diagnoses.  The examiner is requested to explain his or her conclusions in full.  

The examiner is also requested to address the March 2013 VA outpatient treatment report and private medical opinions that the Veteran is unemployable due to his psychiatric disability.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




